Citation Nr: 0111855	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-15 982A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
30, 1995 Board of Veterans' Appeals (Board) decision denying 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1964.

In a May 30, 1995, decision, the Board denied entitlement to 
a TDIU.  In a January 1998 letter, the veteran indicated that 
he was seeking reversal or revision of the Board's decision 
on the basis of CUE.  In an August 2000 informal hearing 
brief, the veteran's official representative contended that 
the Board's May 1995 decision was premature as it only gave 
the veteran seven months to respond to a November 1, 1995 RO 
letter asking for additional information on his TDIU claim 
instead of the one year outlined in the letter and therefore, 
the Board's decision had no legal merit since it deprived the 
veteran of due process and should be voided.

In May 2000, the Board received a letter from an attorney, 
requesting  reconsideration of the Board's May 1995 decision 
on behalf of the veteran.  The only acknowledgment of an 
appointment of an authorized representative signed by the 
veteran in the claims file at that time was a VA Form 23-22-
1, dated in September 1979, which designated Disabled 
American Veterans (DAV) as the veteran's representative.  In 
January 2001 letter, the Board contacted the veteran by 
letter for the purpose of determining whether he wished to 
execute a power of attorney designating the attorney as his 
current representative.  He was provided with the appropriate 
form and instructions necessary to designate a power of 
attorney, in compliance with 38 C.F.R. § 14.631 (2000).  In 
February 2001, the Board received a completed VA Form 21-22 
from the veteran confirming DAV as his representative.  That 
organization presented written argument on behalf of the 
veteran in August 2000, alleging CUE in the Board's May 1995 
decision denying the veteran's appeal for a TDIU.   


FINDING OF FACT

The May 1995 Board decision was not undebately erroneous in 
its conclusion that  the evidence failed to show that the 
veteran was unemployable due to his service-connected 
disabilities, warranting entitlement to a TDIU.



CONCLUSION OF LAW

The May 30, 1995 Board decision, which denied entitlement to 
TDIU, is not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Law and Regulations

Under 38 U.S.C.A. § 7111 (West 1991), the Board has, for the 
first time, been granted the authority to revise a prior 
decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to a 
recently issued opinion of the VA General Counsel, VAOPGCPREC 
1-98, the Board's new authority applies to any claim pending 
on or filed after the date of enactment of the statute, 
November 21, 1997.  See 38 C.F.R. § 20.1400 (2000). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be initiated by 
the Board, on its own motion, or upon request of a claimant.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one, which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

II. May 1995 Board Decision

In his brief, the moving party's representative argues that 
the May 1995 Board decision should be vacated because the 
decision was premature as it only gave the veteran seven 
months to respond to a November 1, 1995 RO letter asking for 
additional information on his TDIU claim instead of the one 
year that he was informed he had by letter and therefore, the 
Board's decision had no legal merit since it deprived the 
veteran of due process.  In an August 1999 statement, the 
veteran contended that the 1991 VA examiner's report stating 
that there was a slight decrease in function of the left 
wrist and hand and a normal grip was erroneous, as there was 
over a 50 percent loss in function.  He further asserted that 
the 1993 VA examiner's finding that the veteran's hand would 
not close completely, and that documentation of record to 
show that Fidelity Orthopedic, Inc. received authorization 
from the New Orleans VA to build a new prosthetic left lower 
leg, was the evidence that the RO had requested from him and 
it showed that he was unemployable.  

The May 1995 Board decision denied entitlement to a TDIU.  In 
denying the TDIU, the Board noted that the veteran's 
employment status was unclear and that it was unable to 
conclude that the veteran's service-connected disabilities 
precluded employment or that he was unemployable at that 
time.  The Board indicated that it had carefully reviewed the 
entire record, including the testimony provided by the 
veteran at the March 1991 and January 1993 RO hearings.

At the time of the May 1995 Board decision, the evidence 
showed that the veteran filed a formal TDIU claim in March 
1991. 

VA treatment records indicate that the veteran was last seen 
in July 1990 complaining of decreased left hand grip strength 
and the assessment was stable.

At a January 1991 VA examination, the veteran reported that, 
while in service he had a below the knee amputation of the 
left leg due to infection from the fracture received in an 
automobile accident.  He stated that he got blisters from the 
prosthesis at times and that he was getting another 
prosthesis made at the VA Medical Center (VAMC) in Houston.  
The veteran related that, while using his prosthesis, his leg 
gave way in July 1989, resulting in a fracture of his left 
wrist.  After initial treatment at a private hospital, the 
veteran went to the Houston VAMC, where he was operated on 
and a reduction was done and a neurolysis.  An examination of 
the left lower extremity showed 14 centimeters below the 
midpatella there was a 23-centimeter scar from the medical 
knee around to the lateral part of the knee and an abraded 
area just below the patella.  An examination of the left 
wrist showed the circumference was 19 centimeters at the 
ulnar styloid, compared with 17 centimeters on the right.  
The veteran could dorsiflex and palmarflex to 30 degrees.  He 
had radial deviation to 10 degrees and ulnar deviation to 20 
degrees.  His grip was normal bilaterally.  There was a 11-
centimeter scar in the mid-palm to above the wrist on the 
volar surface and a 10-centimeter scar on the dorsal wrist.  
A left wrist X-ray showed no dislocation or old discernible 
fracture.  The diagnoses were slight decreased function of 
the left wrist from prior injury without radiologic 
abnormality and a left below-the-knee amputation (BKA). 

In January 1993, the veteran had testified that he had had 
surgery for a nerve injury to his left hand; that the doctor 
had not performed a neurological evaluation; that the doctor 
had told the veteran that he had nerve damage and numbness, 
even though there was no mention of it in the doctor's 
report.  The veteran stated that he did not have anywhere 
near a normal hand grip with his left hand and that he felt 
the January 1991 VA examination was insufficient.  He 
testified that he did electrical and refrigeration repairs 
and that, when he tried to handle small parts, he would drop 
them because of the numbness in his fingers.  With regard to 
his claim for a TDIU, the veteran testified that his 
prosthesis for his service-connected BKA was broken and that 
he needed a new limb made and a wheelchair until he received 
his new limb.  He claimed that the limb was unsafe to walk on 
and that his wrist would not support his weight on crutches 
and that was why he was given a wheelchair.  The veteran 
referred to a 1990 evaluation board evaluation at the Houston 
VAMC and stated that it was during that time period that they 
were saying he was employable.  He stated that he did have a 
job, had worked two months in 1991 but had to give it up and 
that he was not currently working.  The veteran testified 
that his leg bothered him and would start to hurt so that he 
was unable to stay on his feet for more than a few hours.  He 
indicated that if he stayed on his prosthesis for long it 
would blister because the insert did not fit.  The veteran 
indicated that he had no earnings in 1990, as he did not work 
and that he had earned less than $500 in 1991 and about 
$3,000 in 1992.   He reported that the man he worked for 
furnished him a truck and paid insurance and let him work 
when the veteran was able and that he definitely would not 
want to try to work at another place, because he would not 
hold a job at all.  The veteran related that he would attempt 
to return to work the following month in order to determine 
whether he could perform sustained employment.        

At a February 1993 VA general medical examination, the 
veteran said he was last employed in July 1989 doing 
refrigeration and electrical work.  He reported that he is 
left handed and that the ends of his left index, middle and 
ring fingers tingled, that his wrist hurt with a lot of 
pressure on it, that he could not use a screwdriver, and that 
it was hard to work with "small stuff."   The veteran 
indicated that he last saw a doctor about his wrist in March 
1990.  He stated that his stump had drained for the past four 
or five years when it was bruised.   On examination, left 
wrist palmar flexion was to 31 degrees, normal being 80 
degrees, and left wrist dorsiflexion was to 29 degrees, 
normal being to 70 degrees.  Left wrist radial deviation was 
to 23 degrees, normal being 20 degrees, and left wrist ulnar 
deviation was to 25 degrees, normal being 70 degrees.  There 
was good abduction and adduction of the fingers and good 
approximation of the tip of the thumb to the tip of the 
little, ring, middle and index fingers bilaterally.  Left 
fist making revealed that the left index finger failed to 
touch the median palmar crease by 2 centimeters.  The left 
middle finger failed to touch the medical palmar crease by 
1.5 centimeters and the left little finger failed to touch 
the transverse median palmar crease by 2 centimeters.  There 
was no stump drainage or redness noted.  A left wrist X-ray 
revealed an old fracture of the styloid process of the ulna 
with not other definite abnormalities.  The diagnoses 
included left BKA, stump well healed, and post-traumatic 
arthritis of the left wrist with limitation of motion of the 
left wrist.  

At a February 1993 neurological examination, the veteran 
reported that he was told at the Houston VAMC after his left 
wrist surgery, that he would not regain complete use of his 
left hand because of nerve damage.  He complained of tingling 
of the fingertips of left index, middle, and ring fingers and 
pain and swelling of the left wrist joint while using a 
screwdriver or gripping tools with his left hand.   He denied 
any radicular pain in the lower extremity but indicated that 
prolonged standing or walking caused right foot pain.  On 
examination, the veteran had mild weakness of left handgrip 
and weakness of finger flexion at distal interphalangeal 
joint of all four fingers.  There was also mild weakness of 
opposition movement involving thumb, middle and ring fingers 
on the left hand.  Gait and station revealed that, while the 
veteran walked while wearing a prosthetic left lower leg, 
there was no significant neurological gait abnormality.  The 
diagnosis was status post left wrist joint injury as well as 
left BKA.  Neurological examination was remarkable for mild 
weakness of left handgrip as well as weakness of opposition 
movement, involving thumb, middle and ring finger, as well as 
weakness of finger flexors at distal interphalangeal joint 
and diminished pinprick sensory findings in the left thumb, 
index and middle fingers.  In the examiner's opinion, the 
veteran had involvement of median and ulnar nerve on left 
side secondary to his wrist joint injury.


The veteran's argument is essentially that because VA knew 
that his left hand could not grip properly and that VA 
records indicated that he needed a new left lower leg 
prosthesis, the evidence on file at the time of the May 1995 
Board decision mandated a grant of a TDIU.  The veteran's 
representative's also argues that, since VA had notified the 
veteran in November 1994 that he had a year to submit 
information on his employment status, the Board committed CUE 
in entering a decision in May 1995, before the one year 
period had expired.  The representative adds that the veteran 
did in fact submit the requested information after the Board 
decision but within the one year time frame and, based on 
that evidence, the RO then granted a TDIU, effective from 
November 1, 1995, or the date of receipt of the additional 
evidence.

The law and regulations regarding the assignment of TDIU in 
effect at the time of the May 1995 Board decision, and 
essentially unchanged to the present, provide that total 
disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).

The evidence of record at that time showed that the veteran 
had 30 and 60 percent ratings for left wrist and left below 
the knee amputation disabilities, and that he was entitled to 
a special monthly compensation for the loss of one foot.  
Therefore, the veteran met the percentage requirements of 38 
C.F.R. § 4.16(a), for consideration for a total 
unemployability rating on a schedular basis, and the 
determinative issue becomes whether he was unemployable due 
to service-connected disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

The evidence of record at the time of the May 1995 Board 
decision showed that the veteran had the equivalent of a high 
school education, had additional training in refrigeration 
and air conditioning, had been employed as a roofer until 
1981, and had been self-employed in maintenance after 1981.  
As noted above, the central question at the time of the Board 
decision at issue was whether or not the veteran's service-
connected disabilities precluded him from some form of 
substantially gainful employment compatible with his 
education and occupational experience.  In reviewing the 1995 
decision and the evidence of record at that time, even though 
the veteran had some loss of sensation and gripping 
capability in his left hand and was getting a replacement for 
his left-leg prosthesis, there was no medical evidence or 
competent opinion in the record to indicate that the veteran 
was unemployable due solely to his service-connected left BKA 
and left wrist disability.  The Board's failure to obtain 
such an opinion may have been a failure in the duty to assist 
but such is not CUE.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The evidence of record in May 1995 included testimony at RO 
hearings.  The veteran indicated that he had not been 
employed in 1990; that in 1991 he had earned less than $500; 
and that in 1992 he had only been able to work two months and 
had earned about $3,000.  The veteran had added that the 
individual he had worked for provided him a truck and paid 
the insurance and that his job was left open so that he 
worked when he was able to.  The veteran stated that he would 
not be able to work anywhere else and related that he would 
attempt to return to work the following month in order to 
determine whether he could perform sustained employment.  In 
light of the veteran's testimony, the Board remanded the case 
and asked the RO to contact the veteran and request 
information as to his employment status after 1992 and that 
he be asked to provide the names and addresses of all 
employers, hours works and wages.  In November 1994, the RO 
asked the veteran to provide the requested information 
preferably within 60 days, but as no response was received, 
the May 1995 decision noted that the veteran's employment 
status remained unclear.  The Board concluded that the 
veteran's service-connected disabilities did not preclude all 
forms of substantially gainful employment.  The Board also 
found that the evidence was not so evenly balanced that there 
was doubt as to any material issue.  38 C.F.R. § 5107.  The 
RO did not receive evidence from the veteran indicating that 
he had not been unemployed since 1992 until November 1, 1995.  
If this evidence was before the Board in May 1995, it may 
have resulted in a favorable decision but it certainly would 
not have mandated a different result.  The fact remains that 
the record was devoid of any medical opinion to support the 
veteran's claim that his service-connected disabilities 
precluded employment, within the meaning of the cited legal 
authority.  The veteran's contentions amount to a 
disagreement regarding how the Board weighed the evidence and 
such is not CUE.  Russell, supra; Fugo, supra.  

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Even if the Board had the veteran's statement 
clarifying his employment history, the record was entirely 
devoid of a medical opinion supporting his allegation that he 
was unable to work due solely to his service-connected 
disabilities.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, as noted 
above, the VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  See, e.g., Baldwin v. West, 13 
Vet. App. 1 (1999); Bustos v. West, 179 F. 3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet. App. 39 (1998); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The Board notes that a complete review of the evidence 
indicates that Board did consider all the evidence of record.  
The veteran has not shown that the May 1995 decision 
contained CUE, he has merely disagreed with the Board's 
determination that he had failed to show he was unemployable 
due to his left wrist and left BKA disabilities.

The Board has considered the moving party's representative's 
argument that the May 1995 Board decision should be vacated 
because the decision was premature as it only gave the 
veteran seven months to respond to a November 1, 1994 RO 
letter asking for additional information on his TDIU claim 
instead of the one year outlined in the letter and therefore, 
the Board's decision had no legal merit since it deprived the 
veteran of due process and should be voided.  The RO letter 
in question encouraged the veteran to respond as soon as 
possible, preferably within 60 days.  The letter went on to 
inform the veteran that, in any case, the evidence must be 
received with one year; otherwise, if entitlement to benefits 
is established, the benefits may not be paid prior to the 
date of its receipt.  Thus, the one year time frame pertained 
to the law and regulations relating to effective dates and 
not to the period of time before the Board was able to 
proceed with its appellate review.  Even assuming that there 
was error in the Board's entering its decision before the 
one-year period had ended, such does not constitute CUE 
because, had it not been made, it would not have manifestly 
changed the outcome of the Board's decision.  The information 
that was requested and finally received by the RO 
approximately one year later simply clarified the veteran's 
employment status.  The fact that the RO then granted the 
claim does not alter the fact that the May 1995 Board 
decision was supported by the finding of fact that there was 
no medical evidence or opinion to show that the veteran was 
unemployable solely due to his service-connected 
disabilities.  The evidence available at the time of the May 
1995 Board decision, even if it included the information that 
the veteran supplied approximately one year after he was 
requested to do so, did not compel a conclusion, to which 
reasonable minds could not differ, that the veteran met the 
requirements for a TDIU. 

The veteran also argues that the May 1995 Board decision was 
in error because the statement of the case was in error and 
never corrected as requested and that he was not afforded a 
Travel Board hearing.  The allegation of an error in the SOC 
pertains to the date of receipt of the veteran's original 
claim for a TDIU.  Assuming that the claimed earlier date of 
claim is correct does not mandate a different result in the 
May 1995 Board decision.  As to the claimed Travel Board 
hearing request, an RO hearing was held in March 1991.  The 
veteran then requested a Board hearing at the RO in his 
Substantive Appeal (VA Form 1-9), received by the RO in 
January 1992.  Pursuant to the RO's subsequent request to 
clarify what type of hearing was requested, the veteran 
responded in June 1992 that he wanted a hearing at the RO 
before a hearing officer.  Such a hearing was scheduled in 
September 1992 but the veteran failed to report for that 
hearing.  The veteran then requested another RO hearing, 
which was held in February 1993.  There is indication in the 
record that a Travel Board hearing was scheduled in September 
1996 in conjunction with the veteran's reopened claim for a 
TDIU, but it was not held due to the failure of the veteran's 
representative to report.  In any event, as this hearing was 
scheduled after the May 1995 Board decision, it is not 
relevant to the issue at hand.  The Board finds no merit to 
the veteran's claim that the May 1995 Board decision 
contained CUE due to an alleged failure to provide him a 
Travel Board hearing.  The Board parenthetically notes that 
the veteran may file a motion for reconsideration of the May 
1995 Board decision pursuant to 38 C.F.R. §§ 20.1000, 20.1001 
(2000).  As to the question at hand, however, the correct 
facts as stated in this case as they were known to the Board 
in May 1995, lack evidence of an error such that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Accordingly, the Board finds no CUE in its May 1995 decision 
denying entitlement to a TDIU.



ORDER

The Board decision of May 30, 1995, denying entitlement to a 
TDIU was not clearly and unmistakably erroneous.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 



